No. 12508

      I N T E SUPREME C U T O THE STATE O M N A A
           H           OR    F           F OTN

                                  1973



THE STATE OF MONTANA,

                       P l a i n t i f f and Respondent,

     -VS   -
RAYMOND JOHN BALLEW,

                       Defendant and Appellant.



Appeal from:    D i s t r i c t Court of t h e Eighteenth J u d i c i a l D i s t r i c t ,
                Honorable W. W. Lessley, Judge p r e s i d i n g .

Counsel of Record:

    For Appellant :

           James Goetz argued, Bozeman, Montana

    For Respondent :

           Hon. Robert L. Woodahl, Attorney General, Helena,
            Montana
           Thomas J . Beers, A s s i s t a n t Attorney General, argued,
            Helena, Montana
           Thomas A. Olson, County Attorney, Bozeman, Montana



                                              Submitted:        September 27, 1973

                                                 ~ e c i d e :f#DY E
                                                             d         6 1G
                                                                         g
Hon. A l f r e d B. Coate, D i s t r i c t Judge, s i t t i n g f o r J u s t i c e John
Conway Harrison, d e l i v e r e d t h e Opinion of t h e Court.

      A p p e l l a n t , Raymond John Ballew, a p p e a l s from a c o n v i c t i o n
of p o s s e s s i o n of dangerous drugs i n v i o l a t i o n of s e c t i o n 54-133,
R.C.M.     1947, and d e n i a l of h i s motion t o suppress evidence.
T r i a l was h e l d i n t h e d i s t r i c t c o u r t of G a l l a t i n County w i t h o u t
a jury.      Appellant does n o t a l l e g e e r r o r concerning h i s t r i a l
and, t h e r e f o r e , we w i l l only c o n s i d e r t h e r u l i n g on t h e motion
t o suppress evidence.
      Appellant was a r r e s t e d i n h i s c a b i n n e a r West Yellowstone,
Montana on J u l y 22, 1972.             The b a s i s of t h e a r r e s t was evidence
of marijuana found i n a p p e l l a n t ' s bedroom d u r i n g a s e a r c h made
pursuant t o a s e a r c h warrant i s s u e d on J u l y 21, 1972, by J u s t i c e
of t h e Peace Alexander Schmall i n Bozeman, Montana.
      The a p p l i c a t i o n f o r s e a r c h warrant r e a d :
      ''Doug Taylor, Bozeman P o l i c e Department, being
      f i r s t duly sworn, s t a t e s a s f o l l o w s :
               "1. That he i s a p o l i c e o f f i c e r a s s i g n e d
      t h e t h e City-County Crime Team, whose a r e a of
      r e s p o n s i b i l i t y i s G a l l a t i n County, Montana. That
      included i n t h e d u t i e s of s a i d Crime Team i s t h e
      i n v e s t i g a t i o n of i l l i c i t drug t r a f f i c .
          "2. That a c o n f i d e n t i a l informant has been
     working w i t h s a i d Crime team and has provided i n -
     formation concerning t h e i l l i c i t t r a f f i c k i n g o f
     drugs.
                "3. That s a i d informant, d u r i n g t h e month
      of J u l y , went t o two c a b i n s , l o c a t e d n e a r t h e Duck
      Creek ' Y ' , n e a r West Yellowstone, Montana, occupied
      by persons unknown. That t h e s e two c a b i n s a r e more
      p a r t i c u l a r l y d e s c r i b e d a s follows:
             "TWO l o g c a b i n s , l o c a t e d n e a r o f f i c e
             b u i l d i n g a t K o e l z e r ' s Duck Creek Cabins,
             n e a r West Yellowstone, Montana.
                "4. That w h i l e i n one s a i d c a b i n , c l o s e s t
      t o t h e manager's o f f i c e , t h e informant a c t u a l l y ob-
      served l a r g e q u a n t i t i e s of marijuana, packaged i n
      i n d i v i d u a l p l a s t i c b a g s , and s a i d informant was
      t o l d t h e o t h e r c a b i n contained LSD, a dangerous drug.
           "5. That s a i d informant h a s given O f f i c e r Taylor
      a sample of t h i s q u a n t i t y of marijuana which was pur-
      chased by t h e informant from t h e occupants of t h e c a b i n s .
       O f f i c e r Taylor h a s examined t h e s u b s t a n c e and
       found i t t o be marijuana, a dangerous drug under
       Montana law.
            " 6 . That O f f i c e r Taylor has used t h e i n -
       formant on d i f f e r e n t occasions and found t h e i n -
       formation then given t o be a c c u r a t e .
                 "7.     Based upon t h e foregoing informa t i o n ,
       O f f i c e r Taylor r e a s o n a b l y b e l i e v e s t h e c a b i n s
       d e s c r i b e d above w i l l c o n t a i n q u a n t i t i e s of mari-
       juana and LSD, dangerous drugs under Montana law,
       and r e q u e s t s a s e a r c h w a r r a n t i s s u e d according
       t o law. I t
       J u s t i c e of t h e Peace Schmall i s s u e d t h e following search
warrant :
       "TO THE STATE O MONTANA, TO ANY SHERIFF OR
                      F
       CONSTABLE OR ANY POLICEMAN O ANY TOWN WITHIN
                                   F
       THE STATE O MONTANA :
                  F
              " A f f i d a v i t on o a t h , having been t h i s day
       made b e f o r e m by Doug T a y l o r , a policeman f o r
                             e
       t h e C i t y of Bozeman, Montana, s e t t i n g f o r t h t h a t
       t h e defendant, JOHN DOE, i s b e l i e v e d t o have i n
       h i s possession t h e following:
               "a q u a n t i t y o f LSD and
               a q u a n t i t y of marijuana, i n two c a b i n s
               l o c a t e d n e a r t h e Duck Creek ' Y ' , n e a r
               West Yellowstone, Montana, n e a r t h e o f f i c e
               b u i l d i n g a t K o e l z e r l s Duck Creek c a b i n s ,
               o r concealed on h i s person.
                "YOU ARE THEREFORE COMMANDED, f o r t h w i t h and
      w i t h i n t e n days from t h e i s s u i n g d a t e of t h i s
      w a r r a n t , a t any time of day o r n i g h t t o make immed-
      i a t e search on t h e above-described c a b i n s and on
      t h e person of John Doe f o r :
                "A q u a n t i t y of LSD, a dangerous drug, and
                 A q u a n t i t y o f marijuana, a dangerous drug
                1I
                 and i f you can f i n d t h e same, o r any p a r t
      t h e r e o f , you a r e f o r t h w i t h t o b r i n g i t b e f o r e me
      w i t h your r e t u r n endorsed thereon.
              "DATED t h i s 2 1 s t day of J u l y , A . D . ,            1972. I I
      A p p e l l a n t ' s c a b i n was one of f o u r c a b i n s l o c a t e d n e a r t h e
 Y 11 i n t h e Duck Creek road i n r u r a l G a l l a t i n County, Montana.
11



The n e a r e s t community t o t h e c a b i n s i s West Yellowstone, Montana.
The f o u r c a b i n s a r e l o g b u i l d i n g s , one of which i s used a s t h e
o f f i c e b u i l d i n g and l a n d l o r d ' s r e s i d e n c e .   The o t h e r t h r e e c a b i n s
are rental units.                One of t h e r e n t a l c a b i n s i s l o c a t e d f o r t y
y a r d s from t h e o f f i c e b u i l d i n g .       The n e x t r e n t a l c a b i n , t h e one
which a p p e l l a n t r e n t e d , i s l o c a t e d s e v e n t y - f i v e yards from t h e
office building.   The remaining rental cabin is located one
hundred twenty-five yards by the road, or one hundred yards
by a direct line, from the office building.
    Appellant moved to suppress the evidence seized on the
basis of an unconstitutional issuance of the search warrant.
The motion was denied and trial was held in the district court
without a jury on December 15, 1972. Appellant was convicted
of the misdemeanor of possessing a dangerous drug, less than
60 grams of marijuana.
    Appellant presents three issues for review:
    I. Whether the search warrant constitutes a general
search warrant?
    2. Whether there was a sufficient demonstration of the
reliability or credibility of the undisclosed informant?
    3. Whether the information in the application for the
search warrant was sufficient for a finding of probable cause
by the justice of the peace3
    In his first issue appellant contends the search warrant
was defective in that it did not specify the precise place
to be searched with the degree of identity required by law;
thus it was a general warrant and,therefore, void.   The state
contends that the test which should be applied is: whether the
description of the property to be searched was sufficient to
enable the officer armed with the search warrant to ascertain
and identify with reasonable effort the place to be searched.
    Both the federal and Montana constitutions require that a
search warrant particularly describe the place to be searched.
Regarding the Montana constitutional provision in Article 111,
5 7, Montana Constitution of 1889 (Article 11, 5 11, Montana
Constitution of 1972), this Court in State ex rel. King v.
District Court, 70 Mont. 191, 197, 198, 224 P. 862, said:
    11
     It is provided expressly that no warrant to search
    any place or seize any person or thing shall issue
    without describing the place to be searched or the
    person or thing to be seized. We do not overlook
    the fact that in our section 7, supra, the word
      " p a r t i c u l a r l y ' which aypears i n t h e f o u r t h amend-
      ment b e f o r e t h e words d e s c r i b i n g t h e p l a c e t o b e
      s e a r c h e d ' i s o m i t t e d ; b u t we do n o t r e g a r d t h e
      omission a s important. The meaning i s t h e same.
      The warrant must d e s i g n a t e t h e premises t o be
      searched and c o n t a i n a d e s c r i p t i o n s o s p e c i f i c
      and a c c u r a t e a s t o avoid any unnecessary o r un-
      a u t h o r i z e d i n v a s i o n of t h e r i g h t of privacy. To
      t h i s end i t should i d e n t i f y t h e p r o p e r t y i n such
      manner a s t o l e a v e t o t h e o f f i c e r no d i s c r e t i o n
      a s t o t h e premises t o b e searched." (Emphasis added)
      S e c t i o n 95-704, R.C.M.           1947, provides t h e grounds f o r
a search warrant:
      11
       Any judge may i s s u e a s e a r c h warrant upon t h e
      w r i t t e n a p p l i c a t i o n of any person t h a t an o f f e n s e
      has been committed, made under o a t h o r a f f i r m a t i o n
      b e f o r e him which:
           " ( a ) S t a t e s f a c t s s u f f i c i e n t t o show probable
      cause f o r i s s u a n c e of t h e w a r r a n t ,
                 (b) P a r t i c u l a r l y d e s c r i b e s t h e p l a c e o r
      t h i n g s t o b e searched, and

                "(c)     P a r t i c u l a r l y d e s c r i b e s t h e t h i n g s t o be
      s e i z e d . I'
      S e c t i o n 95-703, R.C.M.           1947, d e f i n e s a s e a r c h w a r r a n t :
      11
        A search warrant i s an order i n writing, i n t h e
      name of t h e s t a t e , signed by a judge, p a r t i c u l a r l y
      d e s c r i b i n g t h e t h i n g o r p l a c e t o be searched and t h e
      i n s t r u m e n t s , a r t i c l e s o r t h i n g s t o be s e i z e d , d i r e c t e d
      t o a peace o f f i c e r , commanding him t o s e a r c h f o r per-
      s o n a l p r o p e r t y and b r i n g i t b e f o r e t h e judge. "
      This Court i n p r i o r c a s e s has e s t a b l i s h e d a s u f f i c i e n t
d e s c r i p t i o n of t h e p l a c e o r t h i n g t o be searched which meets
t h e requirement of p a r t i c u l a r i t y .
      I n S t a t e v. Quigg, 155 Mont. 119, 133, 467 P.2d 692, t h e
Court upheld t h e v a l i d i t y o f t h e s e a r c h warrant and a s t o t h e
p a r t i c u l a r i t y of t h e p l a c e t o be searched, we noted t h a t t h e
e x a c t a d d r e s s was given i n t h e w a r r a n t .          Further, the particul-
a r i t y about t h e l o c a t i o n of t h e premises t o be searched was n o t
q u e s t i o n a b l e , d e s p i t e t h e f a c t t h a t t h e name of t h e c i t y was n o t
s e t f o r t h i n the search warrant.
      I n S t a t e v. Meidmger,                     Mont    .         , 502     P.2d 58, 29 S t .
Rep. 861, 866, The Court found t h a t a s e a r c h w a r r a n t d e s c r i b i n g
t h e t h i n g t o be searched a s "'a 1969 b l u e one-half t o n Chevrolet
pickup, Montana l i c e n s e number 2 ~ - 5 2 7 5 ' t h a t i s l o c a t e d i n Custer
County garage i n t h e C i t y of Miles C i t y , County of C u s t e r ,
S t a t e of Montana." met t h e requirement of p a r t i c u l a r i t y .
      I n b o t h c i t e d c a s e s t h e r e can be no q u e s t i o n a s t o t h e
d e s c r i p t i o n of t h e p l a c e and t h i n g t o be searched.              However,
i n t h e i n s t a n t c a s e t h e s e a r c h warrant          directed a search
o f "two c a b i n s l o c a t e d n e a r t h e Duck Creek 'Y'              **     JC   near the
o f f i c e b u i l d i n g a t K o e l z e r ' s Duck Creek cabins".             There were
i n f a c t t h r e e c a b i n s i n t h e a r e a of t h e o f f i c e b u i l d i n g .       The
s e a r c h warrant was i s s u e d t o s e a r c h two s e p a r a t e r e s i d e n c e s which
were occupied by two d i f f e r e n t groups of people b u t w i t h o u t t h e
p a r t i c u l a r i t y which i s r e q u i r e d .
      Here, we f i n d t h e s e a r c h warrant i n v a l i d f o r t h e r e a s o n
t h a t i t d i d n o t c o n t a i n t h e p a r t i c u l a r d e s c r i p t i o n of t h e
p r o p e r t y t o be searched r e q u i r e d by t h e C o n s t i t u t i o n and t h e
statute.        Since t h e s e a r c h w a r r a n t was i n v a l i d , t h e s e i z u r e of
t h e drugs pursuant t o s e c t i o n 95-701, R.C.M.                     1947, was i n v a l i d .
      A p p e l l a n t ' s remaining i s s u e s need n o t be r e s o l v e d a t t h i s
time because of our f i n d i n g a s t o t h e l a c k of p a r t i c u l a r i t y of
description.
      The c o n v i c t i o n i s r e v e r s e d and t h e cause remanded t o t h e
d i s t r i c t court with d i r e c t i
evidence.


                                                                       Coate, d i s t r i c t judge,
                                                                      s t i c e John Conway Harrison.




    JUS   tices   ":
                  *.